              Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
JULIEN GABILLY,                                                               Civil Action No.:

                                            Plaintiff,
                                                                           COMPLAINT
                 -against-                                                 Jury Trial is Demanded


CITY OF NEW YORK; RAHUL DASS
(in an official and individual capacity);
“JANE” SARANTE (in an official and
individual capacity); and LATEEF STINSON
(in an official and individual capacity),

                                            Defendants.
-----------------------------------------------------------------------X
        PLAINTIFF, JULIEN GABILLY, by and through his attorneys, WEINSTEIN &

WEINSTEIN, LLP, providing upon information and belief the following Complaint and state

and allege as follows:

                                       PRELIMINARY STATEMENT

        1.       This is a civil action seeking monetary relief, declaratory judgment, compensatory

and punitive damages, disbursements, costs and fees for violations of the Plaintiff’s rights via

malicious prosecution and denial of a fair trial brought pursuant to 42 U.S.C. § 1983, the Fourth,

Fifth and Fourteenth Amendment of the United States Constitution, and the laws of the State of

New York.

        2.       Specifically, Defendants (collectively and individually), negligently, wantonly,

recklessly, intentionally and knowingly sought to and did wrongfully deprive Plaintiff of his

Constitutional rights, pursuant to the above-mentioned statutes and causes of action by committing
              Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 2 of 14



acts under color of law and depriving the Plaintiff of rights secured by the United States

Constitution, Federal law and laws of the State of New York.

        3.      Defendants (collectively and individually), their agents, employees and servants

unlawfully and under color of law, engaged in excessive force causing physical and psychological

damage to Plaintiff as well as abused process in an attempt to cover-up the excessive force by

claiming Plaintiff had resisted arrest via punching a New York City Police Officer in the chest.

        4.       Defendant, the City of New York was negligent in training, hiring, and supervising

its Police Officers, employees, representatives, and/or agents.

        5.      The City of New York at all relevant times, was deliberately indifferent to the need

to train its Officers.

        6.      Accordingly, as a direct result of the City of New York’s policies and inactions,

Plaintiff suffered harm to his liberty and person.

        7.      As a result of the Defendants’ actions (collectively and individually), Plaintiff

suffered a violation of his constitutionally protected rights; and significant and lasting physical and

psychological harm.

                               JURISDICTION AND VENUE

        8.      This action is being brought pursuant to 42 U.S.C. §§ 1983 and 1988 and the

Fourth, Fifth and Fourteenth Amendments of the United States Constitution.

        9.      The jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331 and 1343.

        10.     This court is requested to exercise supplemental jurisdiction with respect to

Plaintiff’s State Law claims pursuant to 28 U.S.C. § 1367.
             Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 3 of 14



       11.     Venue in the Southern District of New York is proper under 28 U.S.C. § 1391,

based on the fact that the place where the events and violations herein alleged occurred was in

The City of New York, New York County.

       12.     Pursuant to New York State Law, a Notice of Claim was submitted on February

27, 2019 and a 50-H hearing was conducted on May 7, 2019.

                                           PARTIES

       13.     Plaintiff, JULIEN GABILLY (hereinafter “PLAINTIFF”) is a 40-year-old

male, residing in Queens County, New York. PLAINTIFF is of French national origin.

       14.     Upon information and belief, the defendant CITY OF NEW YORK (hereinafter

“NEW YORK CITY” or “DEFENDANT” or “DEFENDANT CITY”) is a duly constituted

municipal corporation of the State of New York. Upon information and belief, NEW YORK

CITY formed and has direct authority over several different departments including the New

York City Police Department. The aforementioned department and/or employees, agents, or

representatives of these departments are directly involved in violations that are at issue in this

Complaint.

       15.     Upon information and belief, Defendant RAHUL DASS (hereinafter “DAS”)

as all relevant times was a member of the New York City Police Department (hereinafter

“NYPD) and employed by NEW YORK CITY.

       16.     Upon information and belief, Defendant “JANE” SARANTE (hereinafter

“SARANTE”), at all relevant times herein was a member of the NYPD and employed by NEW

YORK CITY. SARANTE Is referred to as “JANE” SARANTE as, at the time of this filing,

her first name is currently unknown to PLAINTIFF.
              Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 4 of 14



        17.     Upon information and belief, Defendant LATEEF STINSON (hereinafter

“STINSON”) at all relevant times herein was a member of the NYPD and employed by NEW

YORK CITY.

        18.     Defendants DASS, SARANTE, and STINSON are hereinafter collectively

referred to as the INDIVIDUAL DEFENDANTS.

        19.     The INDIVIDUAL DEFENDANTS and DEFENDANT CITY are hereinafter

collectively referred to as the DEFENDANTS.

        20.     The INDIVIDUAL DEFENDANTS are being sued in their individual and

official capacities.

        21.     At all relevant times herein, INDIVIDUAL DEFENDANTS were acting under

color of New York State and Federal law while employed by NEW YORK CITY at the NYPD.

                                FACTUAL ALLEGATIONS

        22.     On January 1, 2019, PLAINTIFF stopped his vehicle in the vicinity of Grand Street

and Clinton Street within New York County.

        23.     PLAINTIFF was then approached by Defendants DASS and SARANTE who were

in NYPD uniform and driving a marked NYPD vehicle.

        24.     After the stop, DASS and SARANTE proceeded to order PLAINTIFF to stand

against the side of his vehicle, in the cold rain and handed back PLAINTIFF’s car keys.

        25.     After approximately 15-20 minutes of making PLAINTIFF wait against his vehicle

in the cold and rain, PLAINTIFF repeatedly asked DASS and SARANTE if he may leave, to which

they continued to give non-committal answers.
             Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 5 of 14



       26.     PLAINTIFF then stood up strait, as oppose to against his vehicle, he was then told

to get back against his car, and in a span of a few seconds, PLAINTIFF’s right wrist was grabbed

and PLAINTIFF was thrown to the concrete ground by DASS an SARANTE acting together.

       27.     DASS and SARANTE proceeded to pummel PLAINTIFF, using their fists, elbows,

knees, and bodies to cause significant harm to PLAINTIFF’s body.

       28.     This excessive force resulted in significant bodily bruising over PLAINTIFF’s

arms, head, hands, torso, and legs.

       29.     Upon information and belief DASS and SARANTE knew that they had engaged in

excessive and unnecessary force in that as they pummeled PLAINTIFF they removed and covered-

up their body-cameras, preventing their continued visual recording.

       30.     PLAINTIFF was then placed inside a NYPD vehicle and taken to a precinct.

       31.     Approximately two hours later, while still bleeding, dazed from the beating and in

pain, PLAINTIFF was taken to Bellevue Hospital for treatment of his injuries.

       32.     Subsequently, in further attempt to cover-up and justify the excessive and

unnecessary force, Defendant STINSON falsely accused PLAINTIFF, via sworn-to New York

City Criminal Court Complaint of punching DASS.

       33.     STINSON falsely claimed to have observed said punch via DASS’s body-camera.

However, said punch does not appear on said body-camera, or anywhere else, at all.

       34.     PLAINTIFF did plea guilty to Vehicle and Traffic Law section 1192.2, driving

while intoxicated at a later date.

       35.     PLAINTIFF was compliant, non-aggressive, and at no point engaged in any violent

behavior towards DASS or SARANTE.
                Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 6 of 14



          36.    PLAINTIFF’s conduct does not justify the excessive and unnecessary force used

against him by DEFENDANTS.

          37.    Moreover, PLAINTIFF suffered significant physical pain, including a loss of

sensitivity to PLAINTIFF’s hand, as well as psychological injury.

          38.    As a direct and proximate cause of DEFENDANTS’ conduct, PLAINTIFF suffers

from anxiety, stress, sleeplessness, and panic attacks.


                       AS AND FOR A FIRST CAUSE OF ACTION
                                  42 U.S.C. § 1983
                                  (Excessive Force)

          39.    PLAINTIFF repeats, reiterates, and realleges each and every allegation contained

in paragraphs 1 through 38 of this Complaint with the same force and effect as if fully set forth

herein.

          40.    DEFENDANTS, acting under color of law and while engaging in their official

duties as Police Officers, did engage in excessive and unnecessary force by pummeling

PLAINTIFF with their fists, knees, elbows, and bodies.

          41.    PLAINTIFF was compliant, non-aggressive, and at no point engaged in any violent

behavior towards DASS or SARANTE.

          42.    PLAINTIFF’s conduct does not justify the excessive and unnecessary force used

against him by DEFENDANTS.

          43.    Moreover, PLAINTIFF suffered significant physical pain, including a loss of

sensitivity to PLAINTIFF’s hand, as well as psychological injury.

          44.    As a direct and proximate cause of DEFENDANTS’ conduct, PLAINTIFF has lost

earnings, suffers from anxiety, stress, sleeplessness, and panic attacks.

          45.    The by reason of the foregoing, PLAINTIFF has been damaged.
                Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 7 of 14



                      AS AND FOR A SECOND CAUSE OF ACTION
                                  42 U.S.C. § 1983
                                 (Municipal Liability)

          46.    PLAINTIFF repeats, reiterates, and realleges each and every allegation contained

in paragraphs 1 through 45 of this Complaint with the same force and effect as if fully set forth

herein.

          47.    In actively inflicting and failing to prevent the above stated abuses incurred upon

PLAINTIFF of Excessive Force and resulting deprivation of freedom that comes from a disregard

to proper training of police officers; the DEFENDANTS acted unreasonably, recklessly, and

negligently in failing to exercise the slightest amount of due care to secure and protect the civil

and constitutional rights of PLAINTIFF.

          48.    Said civil and constitutional rights are guaranteed to PLAINTIFF by 42 U.S.C. §§

1983, Fourth, and Fourteenth Amendment of the United States Constitution.

          49.    NEW YORK CITY exhibited gross negligence and deliberate indifference to

PLAINTIFF by allowing the INDIVIDUAL DEFENDANTS to patrol the streets without proper

training or discipline.

          50.    NEW YORK CITY was more concerned about the result then the process itself,

causing many individuals to be improperly stopped, seized and maliciously prosecuted without

probable cause all because of the color of their skin and the areas in which they live.

          51.    Such policies of NEW YORK CITYdirectly and actually caused the harm to

PLAINTIFF via encouraging and supporting Excessive Force by the NYPD and by the

INDIVIDUAL DEFENDANTS.
              Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 8 of 14



        52.     NEW YORK CITY has permitted, tolerated, and encouraged a pattern and practice

of unjustified, unreasonable, and illegal abuses and arrest of persons by police officers of NEW

YORK CITY.

        53.     Although such police conduct was improper, said incidents were covered up and

NEW YORK CITY, its agents, employees and servants by official claims that’s the officers’ gross

negligence, excessive force and abuse of process were justified and proper, or by leveling false

charges against the persons who were victims of said gross negligence, illegal searches and

seizures and abuse of process, so as to insulate the offending police officers and other officials

from prosecution and liability.

        54.     Said actions and claims have been fully backed by NEW YORK CITY, which has

repeatedly and unreasonably sided with the abuse of persons so affected in far too many cases,

despite vast evidence of wrongdoing by its police officers against individuals, including

PLAINTIFF herein.

        55.     Additionally, NEW YORK CITY has systematically failed to properly train or

identify the improper abuse, misuse, violative acts by police officers and officials, while further

failing to subject such officers and officials to discipline, closer supervision or restraint.

        56.     Upon information and belief, specific systemic flaws in the NEW YORK CITY and

its police department’s policy provide for the unquestioning acceptance of the police officers’

reports as provided regarding abuses and civil rights infringements, despite evidence to suggest

that the police reports are inaccurate, untruthful and meant to conceal blatant police misconduct.

        57.     Said cover-up by the NEW YORK CITY, was executed in this case where NEW

YORK CITY, its agents, employees and servants failed to properly act in a reasonable and lawful

manner resulting in the excessive force of PLAINTIFF.
             Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 9 of 14



       58.     By permitting and assisting such a pattern of police misconduct, NEW YORK

CITY, acted under color of custom and policy to condone, encourage and promote the deprivation

of PLAINTIFF’s Fourth, and Fourteenth Amendment rights.

       59.     The actions, of the INDIVIDUAL DEFENDANTS in supporting and causing

excessive force and other such wrongs against PLAINTIFF was a direct result of NEW YORK

CITY’S failure to train and supervise the INDIVIDUAL DEFENDANTS, who were each acting

under color of law and pursuant to the objectives of NEW YORK CITY.

       60.     NEW YORK CITY should have known that such failures and gross negligence

would cause the precise economic, emotional, physical and civil rights injuries suffered herein in

by PLAINTIFF.

       61.     As a direct consequence of the NEW YORK CITY’S systemic practice, pattern,

and custom of intentionally or recklessly promoting and supporting it’s officers and officials

violations of 42 U.S.C. § 1983, PLAINTIFF was deprived of right to be free of excessive force

under the Fourth Amendment and subject to extensive harm.

       62.     As a proximate cause of NEW YORK CITY, its agents and employees, supporting

and effectively promoting the very same police abuses which occurred against PLAINTIFF,

PLAINTIFF was subjected to great fear, personal humiliation and degradation,

       63.     DEFENDANTS exhibited a wanton disregard for the harm and damage done to the

economic and emotional wellbeing of PLAINTIFF.

       64.     As a direct and proximate cause of DEFENDANTS’ conduct, PLAINTIFF has lost

earnings, suffers from anxiety, stress, sleeplessness, and panic attacks.

       65.     That by reason of the foregoing, PLAINTIFF has been damaged.
                Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 10 of 14



                      AS AND FOR THE THIRD CAUSE OF ACTION:
                          COMMON LAW ABUSE OF PROCESS
                            (Against the Individual Defendants)

          66.     PLAINTIFF repeats, reiterates, and realleges each and every allegation contained

in paragraphs 1 through 65 of this Complaint with the same force and effect as if fully set forth

herein.

          67.     DEFENDANTS, during the regularly issued criminal process, signed or caused to

be signed a false statement that PLAINTIFF struck a police officer, with an intent to do harm to

PLAINTIFF without excuse or justification, i.e., the cover-up of the excessive unjustified force

against PLAINTIFF.

          68.     That DEFENDANT did use the criminal process via the accusation of resisting

arrest by punching an officer in a perverted manner to obtain a collateral objective, i.e. the cover-

up of the excessive unjustified force against PLAINTIFF.

                     AS AND FOR THE FOURTH CAUSE OF ACTION:
                         COMMON LAW VICARIOUS LIABILITY
                            (Against the CITY OF NEW YORK)

          69.     PLAINTIFF repeats, reiterates and realleges each and every allegation contained in

paragraphs 1 through 68 of this Complaint with the same force and effect as though fully set forth

herein.

          70.     All of the above-mentioned improper actions taken by the INDIVIDUAL

DEFENDANTS were committed while they were acting in furtherance of NEW YORK CITY

official business.

          71.     All of the above-mentioned improper actions taken by the INDIVIDUAL

DEFENDANTS were committed while acting within the scope of their authority and assigned

duties as employees, agent, and officer for NEW YORK CITY.
                Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 11 of 14



          72.     NEW YORK CITY knew and/or should have known that said improper activity

and blatant violations of PLAINTIFF’S constitutionally secured rights were taking place by its

employees while acting within the scope of their assigned duties.

          73.     The INDIVIDUAL DEFENDANTS engaged in excessive force against

PLAINTIFF with no cause.

          74.     The INDIVIDUAL DEFENDANTS filed and/or caused to be filed, false/perjured

statements pertaining to the arrest of PLAINTIFF.

          75.     The above stated willful, reckless, negligent action taken by the INDIVIDUAL

DEFENDANTS against PLAINTIFF, while acting within the scope of their authority was

foreseeable and/or should have been reasonably anticipated by NEW YORK CITY.

          76.     NEW YORK CITY is responsible and/or liable to PLAINTIFF for each and every

above-described act committed by the INDIVIDUAL DEFENDANTS while acting within the

scope of their authority as employees, agents, and law enforcement officers for THE CITY OF

NEW YORK.

          77.     As a direct result of DEFENDANTS grossly negligent acts, PLAINTIFF suffered

and is entitled to damage sustained to date.

                       AS AND FOR THE FIFTH CAUSE OF ACTION
                                      (Assault)

          78.     PLAINTIFF repeats, reiterates and realleges each and every allegation contained in

paragraphs 1 through 77 of this Complaint with the same force and effect as though fully set forth

herein.

          79.     DASS and SARANTE, acting under color of law and while engaging in their

official duties as police officers, did engage in excessive and unnecessary force by pummeling

PLAINTIFF with their fists, knees, elbows, and bodies.
                Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 12 of 14



          80.     PLAINTIFF was compliant, non-aggressive, and at no point engaged in any violent

behavior towards DASS or SARANTE.

          81.     PLAINTIFF’s conduct does not justify the excessive and unnecessary force used

against him by DASS and SARANTE.

          82.     Moreover, PLAINTIFF suffered significant physical pain, including a loss of

sensitivity to PLAINTIFF’s hand, as well as psychological injury.

          83.     As a direct and proximate cause of DEFENDANTS’ conduct, PLAINTIFF has lost

earnings, suffers from anxiety, stress, sleeplessness, and panic attacks.

          84.     The by reason of the foregoing, PLAINTIFF has been damaged.


                       AS AND FOR THE SIXTH CAUSE OF ACTION
                                      (Battery)

          85.     PLAINTIFF repeats, reiterates and realleges each and every allegation contained in

paragraphs 1 through 84 of this Complaint with the same force and effect as though fully set forth

herein.

          86.     DASS or SARANTE, acting under color of law and while engaging in their official

duties as police officers, did engage in excessive and unnecessary force by pummeling

PLAINTIFF with their fists, knees, elbows, and bodies.

          87.     PLAINTIFF was compliant, non-aggressive, and at no point engaged in any violent

behavior towards DASS or SARANTE.

          88.     PLAINTIFF’s conduct does not justify the excessive and unnecessary force used

against him by DASS or SARANTE.

          89.     Moreover, PLAINTIFF suffered significant physical pain, including a loss of

sensitivity to PLAINTIFF’s hand, as well as psychological injury.
                Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 13 of 14



          90.     As a direct and proximate cause of DEFENDANTS’ conduct, PLAINTIFF has lost

earnings, suffers from anxiety, stress, sleeplessness, and panic attacks.

          91.     The by reason of the foregoing, PLAINTIFF has been damaged.

                     AS AND FOR THE SEVENTH CAUSE OF ACTION
                          (Negligent Infliction of Emotional Distress)

          92.     PLAINTIFF repeats, reiterates and realleges each and every allegation contained in

paragraphs 1 through 91 of this Complaint with the same force and effect as though fully set forth

herein.

          93.     DEFENDANTS’ conduct has harmed Plaintiff emotionally.

          94.     DEFENDANTS have recklessly and wantonly engaged in excessive force that,

foreseeably would result in emotional damages upon any person subjected to a brutal beating.

          95.     DEFENDANTS’ conduct is a direct and proximate cause of PLAINTIFF’s

emotional distress.

          96.     DEFENDANTS’ have negligently engaged in this conduct causing PLAINTIFF’s

emotional distress, as DEFENDANTS knew, or should have known, that acting in excessive

force would result in PLAINTIFF’s emotional distress.

          97.     Because of DEFENDANTS’ conduct, PLAINTIF has been damaged.

                                    PUNITIVE DAMAGES

          98.     The PLAINTIFF repeats, reiterates and realleges each and every allegation

contained in paragraphs 1 through 97 of this Complaint with the same force and effect as though

fully set forth herein.

          99.     The acts of the DEFENDANTS were willful, wanton, malicious and oppressive

and were motivated by a desire to harm DEFENDANT, without regard for PLAINTIFF’s

wellbeing or civil rights, and were based on a lack of concern and ill-will towards PLANTIFF.
              Case 1:19-cv-11884 Document 1 Filed 12/29/19 Page 14 of 14



       100.      Such acts therefore deserve an award of punitive damages in order to ensure that

no such wanton violation of Civil Rights occurs to any others.

       WHEREFORE, PLAINTIFF demands judgment against DEFENDANTS:

                 a.     Special and Compensatory Damages;

                 b.     Punitive Damages;

                 c.     Award costs of this action including attorney’s fees to the PLAINTIFF;

                        and

                 d.     An order granting such other legal and equitable relief as the court

                        deems just and proper,

                        A JURY TRIAL IS HEREBY DEMANDED.


       Pursuant to Fed. R. Civ. P. 38, PLAINTIFF hereby requests a trial by jury for all issues

   so triable.



   Dated:        December 29, 2019
                 Flushing, New York

                                                      Respectfully Submitted,

                                                     WEINSTEIN & WEINSTEIN, LLP
                                                     Attorneys for Plaintiff



                                              By:    ____________/s______________________
                                                     JACOB Z. WEINSTEIN, ESQ. (JW6133)
                                                     ISRAEL D. WEINSTEIN, ESQ. (IW6133)
                                                     68-15 Main St, 2nd Floor
                                                     Flushing, New York
                                                     Telephone: (646) 450-3484
                                                     E-Mail: Jacob@WeinsteinLLP.com
                                                             Israel@WeinsteinLLP.com
